Citation Nr: 0106161	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-01 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for sub-total 
thyroidectomy with exophthalmos, currently evaluated as 10 
percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in part, denied the veteran's claim 
of entitlement to an increased evaluation for sub-total 
thyroidectomy, exophthalmos, mild, evaluated as 10 percent 
disabling.  In December 1999, the veteran testified at a 
Travel Board hearing before the undersigned Member of the 
Board in Chicago, Illinois.

This matter was remanded in March 2000 for the purpose of 
obtaining additional medical evidence.  This case has been 
returned to the Board for appellate review.

The veteran was represented by Disabled American Veterans 
(DAV) at the time he filed his claim and appealed the January 
1997 RO decision denying a rating in excess of 10 percent for 
his thyroid disease.  However, at the time of the December 
1999 Travel Board hearing, he revoked DAV's authority to 
represent him.  38 C.F.R. § 20.607 (2000).  (See December 
1999 Travel Board hearing transcript, page 1, and memorandum 
from DAV, dated in October 2000)


FINDINGS OF FACT

The veteran's service-connected thyroid disease requires 
continuous medication but it is not manifested by 
hypothyroidism with fatigability, constipation, and mental 
sluggishness. 




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected sub-
total thyroidectomy with exophthalmos have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, including § 4.119 and Diagnostic Code 7903 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances. Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VCAA 
is, in the Board's view, more advantageous to the veteran.  
However, in the present case the Board notes that the veteran 
has been afforded a special VA examination.  The report of 
the examination is detailed and allows for equitable review 
of the veteran's claim.  Under the circumstances, the Board 
finds that there has been substantial compliance with VCAA 
and that no useful purpose would be served by delaying 
appellate review for any additional development.  In that 
regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Moreover, the veteran has been provided with a 
VA examination as recent as June 2000, pursuant to the 
Board's remand during this appeal, and there are VA 
outpatient treatment records dated from December 1996 to 
September 2000.  As such, the Board finds that all relevant 
facts have been properly and sufficiency developed in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a decision dated September 1955, the RO granted service 
connection and a 10 percent evaluation for toxic diffuse 
goiter with hypothyroidism.  This disability was subsequently 
characterized as sub-total thyroidectomy, exophthalmos, mild.  
The veteran contends that his thyroid disease is more 
disabling than currently evaluated.

At his October 1996 VA examination, the veteran reported that 
he was taking 0.15 milligrams (mg.) of thyroxine a day, and 
that he was currently euthyroid.  The examiner indicated that 
the veteran took 10 mg. of Enalapril a day, and that there 
was no history of hyperparathyroidism.  The examination 
showed the veteran to be obese.  Reports from thyroid studies 
show T3, T4 and free thyroxine index values within range, and 
a TSH (thyroid stimulating hormone) value well above the 
euthyroid adult range.  The diagnoses included history of 
hyperthyroidism and probable Graves' disease.

December 1996 and June 1998 VA outpatient treatment records 
noted the veteran's history of surgical hypothyroidism.  A 
December 1999 record again notes a history of surgical 
hypothyroidism with TSH 2.34; somnolent on Clonopin 0.5 mg.  
A February 2000 record reflects TSH within normal limits with 
continuation of Levothyroxine at 0.175 mg.

VA medication records show that in 1999, the veteran had a 
prescription for Levothyroxine NA (Synthroid) 0.15 mg., one 
tablet to be taken daily, and Docusate, 100 mg., one or two 
per day as needed.

At a VA examination dated June 2000, the examiner noted a 
history of a subtotal thyroidectomy in March 1955 with a 
subsequent diagnosis of hypothyroidism, and a history of 
treatment with Synthroid.  It was noted that the Synthroid 
dose was increased in February 2000 to 0.175 mg. a day.  The 
veteran reported his appetite was not decreased, and that his 
weight had been stable with no weight gain.  He also 
indicated that there had not been any change in his voice in 
the last year, and he was not aware of any anemia or a slow 
beating heart.  He noted that, since he has been treated for 
his thyroid problems, he has not had fatigability, 
constipation, muscular weakness, weight gain, cold 
intolerance, cardiovascular involvement, bradycardia, 
sleepiness, or mental sluggishness. 

The June 2000 VA examination showed the veteran to be well 
developed, in no apparent distress.  There was hair loss, but 
this was in a balding pattern and the remaining hair was not 
course, nor was there any missing follicles in that area.  
The eyebrows were slightly thinned laterally.  Pupils were 
equal, round, and reactive to light.  The examiner further 
noted mild exophthalmos.  The neck was supple with no 
lymphadenopathy, no jugular venous distention, no 
thyromegaly, and there was good carotid upstroke with normal 
volume.  The heart examination revealed a regular rhythm with 
no S3 or S4 sounds or murmurs.  There was no clubbing of the 
extremities and no cyanosis or edema.  Deep tendon reflexes 
were 4/4 and motor strength and sensation were intact.  There 
were no tremors.  The diagnosis was subtotal thyroidectomy in 
March 1955 with mild exophthalmos, and euthyroidism (normal 
functioning thyroid) on thyroid replacement medication.

A September 2000 VA outpatient treatment record indicates 
that the veteran complained of being tired most of the time, 
but denied depression.  He indicated that he has had chronic 
constipation since the 1980's with some cold intolerance, 
forgetfulness, and dry skin.  He also requested to be taken 
off Glyburide (medication for his diabetes) because it had 
been causing weight gain despite exercise and diet control.  
Prior thyroid blood studies were noted, including a free T4 
level of 1.05 and TSH of 8.42.  Physical examination showed a 
fine tremor in the hands, a transverse surgical scar above 
the sternal notch, and exophthalmos but was otherwise 
negative for any pertinent abnormal findings.  Laboratory 
results included a TSH level, which was within normal limits.  
The veteran was advised to continue on the same dosage of 
Levothyroxine (0.175 mg.).

A review of the veteran's written statements, and the 
transcripts from his hearings held in March and November 
1998, and December 1999 shows that he asserts that his 
current symptoms from his thyroid disease include fatigue, 
mental sluggishness and constipation.  He indicated that he 
had been constipated for the last 15 years and that he took 
Docusate for control of this symptom.

The veteran's sub-total thyroidectomy with exophthalmos has 
been rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7903.  Pursuant to the rating criteria, a 10 percent 
evaluation is warranted for hypothyroidism with fatigability 
or continuous medication required for control.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness warrants a 30 percent evaluation.  A 60 percent 
evaluation is warranted for hypothyroidism with muscular 
weakness, mental disturbance, and weight gain.  
Hypothyroidism manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness warrants a 100 
percent disability evaluation.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903.

In this case, a review of the medical evidence establishes 
that the veteran is euthyroid; that is, has had a normally 
functioning thyroid as a result of his medication.  Recent 
thyroid function blood studies were within normal limits.  It 
is apparent that the veteran's service-connected thyroid 
disease still requires continuous medication and such was 
increased in February 2000 but the need for continuous 
medication to maintain normal thyroid function is 
contemplated by the current 10 percent rating.  There is no 
objective clinical evidence to show that his thyroid disease 
is manifested by hypothyroidism with fatigability, 
constipation, and mental sluggishness.  The Board remanded 
this case for the purpose of obtaining a more recent VA 
medical examination and it was noted at that time that, since 
the veteran had been treated for his thyroid problems, he has 
not had fatigability, constipation, muscular weakness, weight 
gain, cold intolerance, cardiovascular involvement, 
bradycardia, sleepiness, or mental sluggishness.  Following 
clinical and laboratory examinations, the examiner 
specifically noted that the veteran was euthyroid or had a 
normal functioning thyroid gland with medication.  The Board 
notes that the veteran provided a different history when seen 
on an outpatient basis in September 2000, to include chronic 
constipation since the 1980's, come cold intolerance, 
forgetfulness, and dry skin, but thyroid function studies at 
that time were again normal and the veteran was advised to 
continue the same dosage of medication.  It is the Board's 
judgment that the preponderance of the evidence is against a 
finding that the veteran currently has hypothyroidism 
manifested by fatigability, constipation, and mental 
sluggishness.  (As the record shows that the veteran is 
euthyroid, it also follows that he does not have 
hyperthyroidism.)  Accordingly, a rating in excess of 10 
percent under Code 7903 is not warranted.

The Board is cognizant of the recent history of weight gain 
provided by the veteran when seen in September 2000 but such 
was attributed to medication for his diabetes.  A tremor of 
the hands was also noted at the time and it is apparent that 
the veteran is being treated with medication for a tremor, 
but it was also noted that he was being followed by neurology 
for his particular problem; the tremor was not attributed to 
thyroid disease.  There is no objective evidence to show 
either weight gain or a tremor in recent years due to thyroid 
disease.

The Boar does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's thyroid disease has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected sub-total 
thyroidectomy with exophthalmos.  Consequently, the doctrine 
of reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 10 percent for sub-
total thyroidectomy, with exophthalmos is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

